Writ denied. The judgment, rendered by the trial court on January 8, 1988 and signed on January 22, 1988, was clearly not a final judgment from which an appeal lies. By its very terms the judgment clearly reflects that the trial court reserved its ruling on the issue of attorney’s fees on the principal demand and also on the issue of what offset, if any, was due under the reconventional demand to the amount the trial court found due under the principal demand, and that the trial court specifically made the judgment unenforceable until the conclusion of the trial on all issues. In the interest of justice a trial court may withhold the signing of a final judgment on the issues first tried until a signing of a final judgment on the other issues remaining to be tried. See La.C.C.P. Art. 1038. We consider the trial judge’s signature on the judgment to be inadvertent as he obviously did not intend the judgment to be final which is clearly permissible under La.C.C.P. Art. 1038. Relator has made no showing of irreparable injury such as to warrant the exercise by this Court of supervisory jurisdiction over this judgment.